DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

This action is in reply to Applicant’s arguments and amendments filed on June 30, 2021. 
Claims 1-5, 7-12 and 14-20 are pending. Claims 1 and 8 have been amended.


Response to Arguments
1.	Applicant’s arguments with respect to amended claims 1 and 8 along with their dependent claims have been considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-3, 7-10, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Publication No. 2017/0105014 A1).

Regarding claim 1,
Lee et al. meets the claim limitations, as follows:
A video coding device, comprising:
 at least one pre-encoder configured to; 
obtain an input video signal, (i.e.  input HDR video 502)(Fig. 5, para[0081])
pre-encode the input video signal (i.e. a pre-processing 504 )(Fig. 5, para[0081]) , wherein a luma component of the input video signal is pre-encoded without pre-encoding a chroma component of the input video signal, or a chroma component of the input video signal is pre- encoded without pre-encoding a luma component of the input video signal, or a luma component and a chroma component of the input video signal are pre-encoded at the same time  (i.e. Fig. 8 shows an OETF 804  process the luma component Y and chroma component R,B at the same time. Also, both Y’(luma) component and the two chroma components, Cb' and Cr' are quantized by Quantizer 808-a and 808-b, and then encoded by Encoder 812. Here the quantization process can be viewed as one of pre-encode process performed as the same time before Encoder 812. )(Fig. 8, para[0091]-[0092])
output a pre-encoded video signal; (i.e. data output from a pre-processing 504 )(Fig. 5, para[0081])
an encoder configured to; (i.e. Encoder 514 )(Fig. 5, para[0081])
obtain the pre-encoded video signal from the at least one pre-encoder  (i.e. video data from a pre-processing 504 )(Fig. 5, para[0081]) 
encode the pre-encoded video signal as a bitstream, wherein the bitstream is used to be transmitted to a decoder for decoding. (i.e. the encoder 514 may be an HEVC encoder that processes HDR video and transmit the encoded data to decoder 516. )(Fig. 5, para[0081]) 
 
Regarding claim 2, the rejection of claim 1 is incorporated herein.
Lee et al. meets the claim limitations, as follows:
The video coding device of claim 1, wherein the at least one pre-encoder is configured to pre encoding the input video signal includes performing modifications to the input video signal at the pre encoder (i.e. a coding TF 506 before Encoder 514), where the modifications allow the input video signal to be reconstructed after reversing the modifications at a post-decoder.(i.e. an inverse coding TF 526 after Decoder 516 )(Fig. 5, para[0081]-[0082])
 
Regarding claim 3, the rejection of claim 1 is incorporated herein.
Lee et al. meets the claim limitations, as follows:
The video coding device of claim 1, wherein the at least one pre-encoder includes a remapping component (i.e. Coding TF 506 in Fig. 5), the remapping component is configured to pre-encode the input video signal by applying one or more of: a function (i.e. The transfer function (TF) ) to change a maximum value of the input video signal, a function to change a minimum value of the input video signal, and a function to shift an average value of the input video signal, or combinations thereof, so as to compress the input video signal. (i.e. The transfer function (TF) may be applied to the linear data to compact its dynamic range and make it possible to represent it with limited number of bits.  This transfer function is typically a one-dimensional (1D) non-linear function that corresponds to the inverse electro-optical transfer function (OETF) of the end-user display as specified for SDR. Fig 2 shows the different maximum, minimum and average value between HDR data and SDR data.)(Fig. 2, and 5. para[0084])

Regarding claim 7, the rejection of claim 1 is incorporated herein. 
Lee et al. meets the claim limitations, as follows:
The video coding device of claim 1, wherein the at least one pre-encoder is configured to forward side information to the encoder for encoding the side information in the bitstream, the side information including signal features of the input video signal prior to pre-encoding (i.e. a representative structure of the syntax of the CRI SEI message may include or indicate three parts or information: a first look-up table (Pre-LUT) 902, a matrix 904 indicating color remapping coefficients, and a second look-up table (Post-LUT) 906.).(Fig. 8, para[0095])

       	Regarding claim 8, 
Lee et al. meets the claim limitations, as follows:
A video coding device, comprising: 
at least one decoder (i.e. Decoder 516 in Fig. 5) configured to: 
decode a bitstream to obtain a decoded video signal (i.e. the decoder 516 may be an HEVC decoder that processes 10 bit samples in 4:2:0 chroma format.)(Fig. 5, para[0082]), 
output the decoded video signal (i.e. the decoder 516 output the decoded video );(Fig. 5, para[0082]) 
at least one post-decoder (i.e. Post-Processing 518 in Fig. 5) configured to: 
obtain the decoded video signal from the at least one decoder (i.e. Post-Processing 518 obtains the decoded video. );(Fig. 5, para[0082])  
post-decode the decoded video signal (i.e. Post-Processing 518 processes the decoded video. );(Fig. 5, para[0082]) 
output a reconstructed video signal for display (i.e. The decoding chain may also include an output HDR video 528 from Post-Processing 518. );(Fig. 5, para[0082]) 

Regarding claim 9, the rejection of claim 8 is incorporated herein. 
Lee et al. meets the claim limitations, as follows:
The video coding device of claim 8, wherein the video coding device includes a cascade of decoders and post-decoders, wherein the cascade of decoders and post-decoders includes N decoders and post-decoders, and N is an integer larger than one (i.e. Decoder 516 and Post-processing 518 in Fig. 5), and at least one of the decoders comprises entropy decoding functions capable of decoding the bitstream to obtain the decoded video signal, and wherein the decoded video signal is more compact than the reconstructed video signal (i.e. Entropy decoding unt 80)(Fig. 20).


Lee et al. meets the claim limitations, as follows:
The video coding device of claim 14, wherein the side information is signaled in a syntax level in the bitstream, wherein the syntax level is a header of a sequence, a header of a picture, or a header of a slice (i.e. Each slice references a single active PPS, SPS, and VPS to access information that the decoding device 112 may use for 
decoding the slice. Each slice header includes a PPS ID.).(para[0057])

Regarding claims 10 and 17, all claimed limitations are set forth and rejected as per discussion for claim 3, as the decoder is a reverse process of an encoder.

Regarding claims 14 and 20, all claimed limitations are set forth and rejected as per discussion for claim 7, as the decoder is a reverse process of an encoder.

Regarding claim 16, all claimed limitations are set forth and rejected as per discussion for claim 8.


Allowable Subject Matter
1.	Claims 4-5, 11-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATE H LUO/Primary Examiner, Art Unit 2488